                       Case 1:19-cv-09240-RA Document 12 Filed 04/03/20 Page 1 of 2


                                    SIMMONS JANNACE DELUCA, LLP
                                             ATTORNEYS AT LAW                                  Counsel
Kevin P. Simmons                              43 CORPORATE DRIVE
Steven D. Jannace                        HAUPPAUGE, NEW YORK 11788-2048               Susan B. Jannace
Sal F. DeLuca∆                                                                        Ross M. Chinitz∆
                                                 (631) 873-4888
Allison C. Leibowitz
Stacey Ramis Nigro                             FAX (631) 873-4889

Sachee N. Arroyo                                                                      *Also Admitted NJ
Daniel P. Borbet                                                                      ∆Also Admitted CT
Katherine R. Cutrone
Irina Feferman*
Ian E. Hannon
Sally Kassim-Schaefer
Michael C. Lamendola*
                                                  April 3, 2020

      Via ECF
      The Honorable Ronnie Abrams, U.S.D.J.
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007

                Re:       LAWRENCE YOUNG, ON BEHALF OF HIMSELF AND ALL OTHER
                          PERSONS SIMILARLY SITUATED V. ARGOS INN, INC.,
                          Docket No.: 19-cv-9240-RA

      Dear Judge Abrams:

           This firm represents the Defendant in this matter.
      Pursuant to your Honor’s Individual Rule 1(d), we respectfully
      move for a) an extension of time to answer, move or otherwise
      appear with regard to the Complaint filed in this action until
      June 9, 2020; and b) to adjourn the Initial Conference set for
      April 17, 2020 to a date beyond June 9, 2020, or to any date
      convenient to the Court.

           The COVID-19 pandemic has placed hardships upon the
      defendant in that the defendant’s business (a small hotel
      located in Tomkins County, New York) has essentially shut down.
      In addition, our firm and support staff are operating on a
      limited remote    system.    Defendant  therefore  respectfully
      requests this adjournment.

           Preliminary settlement discussions                      with   the   plaintiff’s
      attorney have been initiated.

           We have the consent of plaintiff’s attorney                           Darryn       G.
      Solotoff, Esq. for both of these applications.
          Case 1:19-cv-09240-RA Document 12 Filed 04/03/20 Page 2 of 2



     This is the third request for this application. The first
two (2) requests were granted by this Court. If this request is
granted, the adjournment will not affect any other dates or
deadlines.

     Thank you for permitting me to address the Court in this
matter.

                                                        Respectfully submitted,

                                                        s/Daniel J. Solinsky
                                                        Daniel J. Solinsky
DJS/ds
561568



CC:      Via ECF
         Law Office of Darryn G. Solotoff
         Attorneys for Plaintiff




Application granted. Defendant shall respond to the complaint
no later than June 9, 2020. The initial conference scheduled
for April 17, 2020 is hereby adjourned to June 19, 2020 at 2:00 p.m.
The joint letter and proposed case management plan shall be filed
no later than June 12, 2020.

SO ORDERED.

                         ________________________
                         Hon. Ronnie Abrams
                         4/6/2020
